UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

meee on x is v cannes beep raneine: mentee x |
RANDY POPE, : | jexltro |

Plaintiff,

 

 

 

 

 

ORDER

Vv.
18 CV 11283 (VB)
HELEN FAHY,

Defendant. :
nee x

 

As discussed at an on-the-record conference today, which defendant Helen Fahy,
proceeding pro se, attended in person, and plaintiff, Westchester County Department of Social
Services (the “County”), and the Children’s Home of Poughkeepsie (the “Children’s Home”)
attended through counsel, it is HEREBY ORDERED:

1. The next conference is scheduled for February 24, 2020, at 2:30 p.m. All parties,
including the Children’s Home and the County, shall appear either in person or through counsel.

2. Defendant Fahy is reminded that it is her obligation to update the Court in writing
if her address changes.

The Clerk is directed to mail a copy of this Order to defendant Fahy at the address on the
docket.

Dated: January 24, 2020

White Plains, NY
SO ORDERED

euud

Vincent L. Briccetti
United States District Judge

 
